This matter is before the court on relator, Jose Carmona's, petition for a writ of procedendo ordering respondent, Honorable Charles J. Doneghy, to proceed to a final judgment on relator's motion.
Pursuant to 6th Dist.Loc.App.R. 6, a relator shall "* * * file a praecipe directing the clerk of the court of appeals to serve a copy of the complaint to each other party at the addresses listed in the praecipe." The record before us reveals that relator did not file a praecipe along with his petition. Accordingly, respondent has not been properly served by the clerk with a copy of the petition.
For this reason, we find the petition for a writ of procedendo not well-taken and denied. This cause is dismissed at relator's costs.
WRIT DISMISSED
Peter M. Handwork, P.J.
Richard W. Knepper, J.
Mark L. Pietrykowski, J.
CONCUR.